Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 4 and 9-21
Claims 4 and 9-21 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burack et al. (5,259,051; “Burack”) in view of Eberle, Jr. et al. (2013/0064506; “Eberle”) and further in view of Mudd et al. (2011/0274400; “Mudd”).
Regarding claim 4, Burack discloses in figures 1, 7 and 8 an optical circuit having optical fibers 41, 42, and 43 which are part of a first plurality 40 of optical fibers which are attached by adhesive 46 to flexible substrate 45 which connect  multifiber ports 16. 4.  

    PNG
    media_image1.png
    500
    716
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    481
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    115
    398
    media_image3.png
    Greyscale

Burack, Figures 1, 7 and 8



However, Eberle discloses in figure 3 a housing 201 which hosts a flexible circuit 250 of twelve fibers which are terminated at  assemblies comprising lens blocks 257 and receiving connector/adapters 115.  Eberle, pars. [0017]-[0019].

Eberle, Figure 3

    PNG
    media_image4.png
    498
    676
    media_image4.png
    Greyscale




[0017] The present invention relates to a method and apparatus for interconnecting first and second optical components, such as optical cables or electro-optical devices in a cost-effective, flexible, and repeatable manner. The invention is particularly suitable in such applications as optical cassettes, patch cables, optical splitters, and patch panel interconnectors, zone distribution hardware, wall fixtures and the like.
[0018] The present invention involves the use of flexible optical circuits bearing at least one, but, more effectively, many optical fibers embedded in a flexible optical circuit substrate with a molded lens disposed at at least one end face of the one or more fibers. The lenses can be optically interfaced with external standard optical connectors (e.g., MPO, LC, ST, SC plugs) at the ends of cables or at the interfaces of electro-optical devices without the need for a conventional mating connector (e.g., MPO, LC, ST, SC receptacles). Rather, a connector on an optical component, e.g., an LC plug at the end of a fiber optic cable, 
[0019] Since the lensed flexible optical circuit is mechanically flexible, the concept of the present invention can be used in many different applications, of which an optical cassette is merely one example. For instance, it can be placed in an L-shaped housing and used to make right angle connections, such as a right angle optical wall adapter. It may be wound into a cylinder and used to make interconnections in existing conduit. The lensed flexible optical circuit connectivity concept can be incorporated into flexible housings, such as housings made of rubber so that a single cassette can be used to make connections in different environments and/or can compensate in all six degrees of freedom (e.g., X, Y and Z axes and roll, pitch, and yaw) to compensate for any form of misalignment of two components that are to be optically interconnected. Due to the flexible nature of the flexible optical circuit substrate, the invention can accommodate virtually any physical environment in which the interconnection fibers are not coplanar. As just noted, the flexible optical circuit can be bent into any non-planar shape, including, but not limited to, a cylinder, an S curve, a right angle curve, a compound curve, and corrugations.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Burack t such that  the plurality of optical fibers   include a first plurality that connect between   a plurality of multi-fiber connectors at one portion of the optical circuit and a lesser number of multi-fiber connectors at another portion of the optical circuit because the resulting configuration would facilitate flexible, repeatable and cost-effective interconnections.  Eberle, Abstract.
Further regarding claim 4, Burack in view of Eberle does not explicitly disclose that the optical circuit comprises multi-fiber connectors into which dark fibers are integrated.
However, Mudd discloses in figures 5 and 6, and paragraphs [0030]-[0039] daisy chained optical interconnections having multi-fiber connectors that include dark fibers. 
Mudd, Paragraphs [0030]-[0039].
[0030] FIG. 5 is a perspective view of first and second fiber adapter modules 101 and 103 used at the ends of first and second multi-fiber trunk cables 105 and 107. The first and second fiber adapter modules 101 and 103 permit the interconnection of first, second and third fiber optic transceiver 109, 111 and 113 at a local location to fourth, fifth and sixth fiber optic transceivers 115, 117 and 119, respectively, at a remote location. The remote location may be several meters to one thousand meters from the local location, in accordance with one embodiment of the present invention.
[0031] The first fiber adapter module 101 is connected to the first, second and third fiber optic transceivers 109, 111 and 113 by relatively short (e.g. 0.3 to 6 meter long) first, second and third patch cords 121, 123 and 125, respectively. In one embodiment, the first, second and third patch cords 121, 123 and 125 are twelve fiber cords terminated at first ends with female twelve fiber MPO connector plugs, which mate to male twelve fiber MPO ports of the first, second and third fiber optic transceivers 109, 111 and 113 (whose male MPO ports may be identically constructed to the male MPO ports 23, 39 and 43 illustrated in FIGS. 1-3). The first, second and third patch cords 121, 123 and 125 are terminated at second ends with female twelve fiber MPO connector plugs, which mate to first, second and third male twelve fiber MPO transceiver-side ports 127, 129 and 131 on a housing of the first fiber adapter module 101. The first, second and third patch cords 121, 123 and 125 have four transmit fibers, four receive fibers and four dark fibers, as did the trunk cable 35 of FIG. 4. Hence, each of the first, second and third patch cords 121, 123 and 125 has eight active fibers (hence the "8f" designation in FIG. 5).
[0032] The first fiber adapter module 101 also includes first and second trunk-side ports 133 and 135 on its housing (best seen in FIG. 6). In one embodiment, the first and second trunk-side ports 133 and 135 are male twelve fiber MPO ports. The first and second trunk cables 105 and 107 are terminated at their first ends by first and second female twelve fiber MPO connector plugs 137 and 139, which mate to the first and second trunk-side ports 133 and 135. The first and second trunk cables 105 and 107 are terminated at their second ends by third and fourth female twelve fiber MPO connector plugs 141 and 143, which mate to the third and fourth trunk-side ports 145 and 147 on a housing of the second fiber adapter module 103.
[0033] The second fiber adapter module 103 also includes fourth, fifth and sixth male twelve fiber MPO transceiver-side ports 149, 151 and 153 on its housing (best seen in FIG. 6). The second fiber adapter module 103 is connected to the fourth, fifth and sixth fiber optic transceivers 115, 117 and 119 by relatively short (e.g. 0.3 to 6 meter long) fourth, fifth and sixth patch cords 155, 157 and 159, respectively. In one embodiment, the fourth, fifth and sixth patch cords 155, 157 and 159 are twelve fiber cords terminated at first ends with female twelve fiber MPO connector plugs, which mate to male twelve fiber MPO ports of the fourth, fifth and sixth fiber optic transceivers 115, 117 and 119 (which may be identically constructed to the male MPO ports 23, 39 and 43 illustrated in FIGS. 1-3). The fourth, fifth and sixth patch cords 155, 157 and 159 are terminated at second ends with female, twelve fiber, MPO connector plugs, which mate to the fourth, fifth and sixth male, twelve fiber, MPO transceiver-side ports 149, 151 and 153 of the second fiber adapter module 103. The fourth, fifth and sixth patch cords 155, 157 and 159 have four transmit fibers, four receive fibers and four dark fibers, as did the trunk cable 35 of FIG. 4. Hence, each of the fourth, fifth and sixth patch cords 155, 157 and 159 has eight active fibers (hence the "8f" designation in FIG. 5).
[0034] FIG. 6 illustrates a first embodiment of the optical interconnections within and between the first and second fiber adapter modules 101 and 103. It will be appreciated that the positioning or ordering of transmit and receive channels into the first and second trunk cables 105 and 107 accomplished by the first fiber adapter module 101 is reversed by the second fiber adapter module 103, so that the optical signals received by the first through sixth fiber optic transceivers 109, 111, 113, 115, 117 and 119 are identical to the signals received in the prior art of FIG. 4, as if three trunk lines were provided in the fashion depicted in FIG. 4.

[0036] The four transmit channels (e.g., channels 1-4) of the second fiber optic transceiver 111 pass thru patch cord 123 (shown in FIG. 5) and enter into the receive (Rx) channels 9-12 of the second transceiver-side port 129 and are passed to the transmit (Tx) channels 9-12 of the second trunk-side port 135. The four receive (Rx) channels 1-4 of the first trunk-side port 133 are passed to the four transmit (Tx) channels 1-4 of the second transceiver-side port 129, then exit the second transceiver-side port 129 into patch cord 123 for connection to the four receive channels (e.g., channels 9-12) of the second fiber optic transceiver 111.
[0037] The four transmit channels (e.g., channels 1-4) of the third fiber optic transceiver 113 pass thru patch cord 125 (shown in FIG. 5) and enter into the receive (Rx) channels 9-12 of the third transceiver-side port 131 and are passed to the transmit (Tx) channels 1-4 of the second trunk-side port 135. The four receive (Rx) channels 5-8 of the second trunk-side port 135 are passed to the four transmit (Tx) channels 1-4 of the third transceiver-side port 131, then exit the third transceiver-side port 131 into patch cord 125 for connection to the four receive channels (e.g., channels 9-12) of the third fiber optic transceiver 113.
[0038] The signals at the first and second trunk-side ports 133 and 135 are connected to the first and second trunk connector plugs 137 and 139 at the first ends of the first and second trunk cables 105 and 107. The signals pass along the first and second trunk cables 105 and 107 to/from the third and fourth trunk connector plugs 141 and 143 which are connected to the third and fourth trunk-side ports 145 and 147 of the second fiber adapter module 103, respectively.
[0039] At the second fiber adapter module 103, the signals from/to the third and fourth trunk-side ports 145 and 147 are connected to optical interconnections, the signal direction of which are reversed relative to the optical interconnections made in the first fiber adapter module 101. As illustrated, the two adapter modules 101 and 103 provide this functionality with identical internal signal routing. By this arrangement, the four transmit channels of the first fiber optic transceiver 109 communicate to the four receive channels of the fourth fiber optic transceiver 115, the four receive channels of the first fiber optic transceiver 109 communicate to the four transmit channels of the fourth fiber optic transceiver 115, and so forth.


Mudd, Figure 5

    PNG
    media_image5.png
    466
    553
    media_image5.png
    Greyscale

Mudd, Figure 6

    PNG
    media_image6.png
    717
    532
    media_image6.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Burack in view of Eberle the optical circuit’s fibers only connect to at least one of the multi-fiber connectors at the one portion of the optical circuit  and are dark fibers, wherein the multi-fiber connectors provided at the one portion of the optical circuit do not use all of the fiber signal paths for transmitting signals and include some dark fibers, and the lesser number of the multi-fiber connectors provided at the another portion of the optical circuit use all of the fiber signal paths for transmitting signals, wherein the fiber optic circuit is a passive circuit such that an uninterrupted fiber pathway is provided between the multi-fiber connectors at the one portion of the optical circuit and the lesser number of multi-fiber connectors at the another portion of the optical circuit for all of the first plurality of optical fibers without any power or wavelength splitting or switching for the fiber signal paths, and wherein the first and second plurality of optical fibers connected to the at least one of the multi-fiber connectors at the one portion of the optical circuit are provided in a common pattern of signal-transmitting fibers, dark fibers, and signal-transmitting fibers, wherein the multi-fiber connectors provided at the one portion of the optical circuit each include at least one row of twelve fibers, and the lesser number of the multi-fiber connectors provided at the another portion of the optical circuit each include at least one row of twelve fibers because the resulting configuration would facilitate efficient use of transmit, receiver, and dark fibers/channels.  Mudd, Abstract.
Regarding claims 9-21, , it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Burack in view of Eberle, as applied in the rejection of claim 4, to comprise:
9.  A fiber optic circuit according to claim 4, wherein multiple flexible substrates are provided and the plurality of optical fibers associated with each flexible substrate are connected to a single row of a single multi-fiber connector having multiple rows of fibers.  
 10.  A fiber optic circuit according to claim 4, wherein multiple flexible substrates are provided and the plurality of optical fibers associated with each flexible substrate are connected to more than one row of a single multi-fiber connector having multiple rows of fibers.  
 11.  A fiber optic circuit according to claim 4, wherein the plurality of optical fibers include a first plurality that connect between two multi-fiber connectors, and a second plurality that only connect to one multi-fiber connector and are dark fibers.  
 12.  A fiber optic circuit according to claim 4, wherein the plurality of optical fibers connect between two multi-fiber connectors, wherein one connector is positioned on a front or a back of the flexible substrate, and another connector is positioned on a side of the flexible substrate.  
 13.  A fiber optic circuit according to claim 4, wherein the plurality of optical fibers connect between three multi-fiber connectors, wherein at least some of the optical fibers loop back to one of the multi-fiber connectors, and at least some of the other optical fibers pass through to another of the multi-fiber connectors, wherein the one multi-fiber connector can be connected to another multi-fiber connector in a daisy chain.  
14.  A fiber optic circuit according to claim 4, wherein the first plurality of optical fibers and the second plurality of optical fibers are connected to different types of sources.  
 15.  A fiber optic circuit according to claim 14, wherein the first plurality of optical fibers carry signals, and wherein the second plurality of optical fibers are connected to a control circuit and/or an indication light source.  
16.  A fiber optic circuit according to claim 4, wherein three multi-fiber connectors are provided at the one portion of the optical circuit and two multi-fiber connectors are provided at the another portion of the optical circuit.  
 17.  A fiber optic circuit according to claim 4, wherein the multi-fiber connectors provided at the one portion of the optical circuit each include at least two rows of twelve fibers and the lesser number of the multi-fiber connectors provided at the another portion of the optical circuit each include at least two rows of twelve fibers.  
18.  A fiber optic circuit according to claim 4, wherein at least some of the plurality of multi-fiber connectors at the one portion of the optical circuit and the lesser number of multi- fiber connectors at the another portion of the optical circuit are coupled to the flexible substrate.  
19.  A fiber optic circuit according to claim 4, wherein a single flexible substrate supports all of the plurality of optical fibers of the optical circuit.   
20.  A fiber optic circuit according to claim 19, wherein the plurality of multi-fiber connectors are connected to the flexible substrate at a first portion of the flexible substrate and the lesser number of multi-fiber connectors are connected to the flexible substrate at a second portion of the flexible substrate.  
21.  A fiber optic circuit according to claim 4, wherein the optical circuit is housed within a body of a fiber optic cassette.   
because the resulting configurations would facilitate efficient use of transmit, receiver, and dark fibers/channels.  Mudd, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883